        Case 1:19-cr-10080-NMG Document 2090 Filed 08/16/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                        )
                                                 )
                v.                               )   Criminal No.: 19-10080-NMG
                                                 )
 GAMAL ABDELAZIZ, et al.,                        )
                                                 )
                        Defendants               )

                     GOVERNMENT’S OPPOSITION TO DEFENDANTS’
                     MOTION FOR A PROTECTIVE ORDER [DKT. 2022]

       The government respectfully submits this response in opposition to the defendants’ motion

for a protective order “to protect the identity of non-party college applicants and non-party college

students (other than the children of Defendants and indicted co-conspirators).” Dkt. 2022.

       The Court has previously noted its concern regarding the privacy interests “of student

applicants for admission to USC who are entirely devoid of any involvement in this criminal case.”

Dkt. 1067 at 3. The defendants’ proposal does little to address those concerns and, to the contrary,

would permit the ready identification of dozens of students and their families who have nothing to

do with the charged conspiracy.

       The defendants have marked as exhibits voluminous records concerning dozens of

applicants to USC and their families who are neither parties to this case nor even uncharged co-

conspirators. This evidence is irrelevant, misleading, and a distraction, for reasons the government

has previously explained. See Dkt. 2001. It would also lead to the easy identification of those

individuals regardless of the redactions the defendants propose. For example, the documents the

defendants have marked as exhibits identify the high schools the applicants attended, the sports

they played, teams they played on, accolades they earned, the dates they were admitted to USC,

and other biographical information that would render the students (and their parents) identifiable
        Case 1:19-cr-10080-NMG Document 2090 Filed 08/16/21 Page 2 of 3




with the most minimal investigation. And that is precisely the defendants’ purpose. Defendant

Wilson, for example, has marked numerous LinkedIn and athletics profiles and newspaper articles

that he has found on the Internet, presumably in order to match non-party applicants to their parents

and their parents’ donations. 1 And even if these documents, too, were redacted, such redactions

would effectively do nothing to conceal the identities of the individuals involved.

       The government further objects to the defendants’ motion to the extent it seeks redactions

of the names of uncharged co-conspirators or their children. Although the number of exhibits

reflecting statements by such individuals, or their names, is extremely limited, those individuals

are differently situated than the non-parties whose information the defendants seek to introduce,

because the government will introduce evidence of their involvement in the charged conspiracy.

Redacting their identities would be inconsistent with standard practice in criminal cases. Cf.

United States v. Ladd, 218 F.3d 701, 705 (7th Cir. 2000) (ordering district court to release the

name of unindicted co-conspirators whose statements were admitted into evidence). While the

government is prepared to discuss specific redactions if the defendants have particularized

concerns, there is no need for a protective order for that limited purpose.

                                         CONCLUSION

       For the foregoing reasons, the defendants’ proposed protective order should be denied.




       1
        See, e.g., Exs. 7094, 7100, 7104, 7111, 7113, 7116, 7142, 7148, 7150, 7163, 7166, 7176,
7195, 7084, 7086, 7087, 7091, 7093, 7095, 7102, 7108, 7115, 7119, 7120, 7122, 7128, 7132, 7134,
7135, 7136, 7137, 7143, 7151, 7157, 7158, 7160, 7162, 7164, 7172, 7173, 7182, 7184, 7187, 7194,
7199, 8051.


                                                 2
        Case 1:19-cr-10080-NMG Document 2090 Filed 08/16/21 Page 3 of 3




                                                     Respectfully submitted,

                                                     NATHANIEL R. MENDELL
                                                     Acting United States Attorney


                                                 By: /s/ Stephen E. Frank
                                                    JUSTIN D. O’CONNELL
                                                    KRISTEN A. KEARNEY
                                                    LESLIE A. WRIGHT
                                                    STEPHEN E. FRANK
                                                    IAN J. STEARNS
                                                    Assistant United States Attorneys

                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Stephen E. Frank
                                                     STEPHEN E. FRANK
                                                     Assistant United States Attorney




                                                3
